Citation Nr: 1013461	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-33 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The record reveals that the Veteran submitted a claim of 
entitlement to service connection for PTSD; however, the 
Board has recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  

A hearing was held on December 2008, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  

The Board acknowledges that the Veteran submitted a response 
to the last supplemental statement of the case and noted that 
he had more evidence to submit in support of his appeal, 
which was dated in February 24, 2010.  The Veteran asserted 
that he had evidence that he was diagnosed with major 
depression, narcissistic personality disorder, and anxiety by 
Dr. M.A.  However, the Board notes that the existing record, 
considered by the Board and the RO, includes evidence from 
Dr. M.A. including the aforementioned diagnoses.  Therefore, 
any additional evidence showing such diagnoses would be 
duplicative of the records already considered.  In addition, 
the Veteran asserted, as he has repeatedly in the past, that 
he was diagnosed with PTSD and delineated some of his 
stressful events during active service.  However, these 
contentions have been documented in the existing record and 
considered by the RO and the Board in connection with the 
Veteran's claim.  Therefore, the Board may proceed with a 
decision.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence in the claims folder 
establishes that the Veteran does not have a diagnosis of 
PTSD in accordance with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

3.  There is no evidence of a psychiatric disorder during 
active service and there is no medical evidence relating any 
psychiatric disorder to active service. 

 
CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in active military duty.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the September 2003 letter, the Veteran was informed as to 
the requirements of service connection.  Specifically, the 
letter stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the September 
2003 letter about the information and evidence that VA will 
seek to provide.  The letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  
The Veteran was informed that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter 
requested that the Veteran complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letters informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Again, the Board notes that the 
Veteran was not provided pre-adjudicatory notice of the 
assignment of disability ratings and effective dates.  
However, the Veteran was provided notification in March 2006 
and the claim was readjudicated by the May 2007 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as signified in a statement of the case or supplemental 
statement of the case, is sufficient to cure a possible 
timing defect).  As such, VA cured any timing defect with 
respect to the notice and no prejudice will result by 
proceeding with a decision.  Therefore, all notification 
requirements have been met.  

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records, 
private treatment records, and Social Security Administration 
(SSA) records.  The Board notes that the Veteran identified 
private medical treatment from Dr. M.A. from 1975 through the 
present.  The RO requested records from Dr. M.A., however, in 
an October 2004 response, Dr. M.A. stated that there was no 
treatment of the Veteran after 1989 and all records prior to 
1990 had been destroyed.  The record does contain treatment 
records from Dr. M.A. starting in 1990.  As such, the Board 
finds that any further attempts to obtain private treatment 
records from Dr. M.A. prior to 1990 would be futile.  In 
addition, the Board observes that the Veteran identified 
medical treatment for psychiatric problems at the Houston and 
Dallas VA Medical Centers from 1983 to 1996.  The record 
reveals that the RO made numerous attempts to request the 
Veteran's treatment records.  The RO first requested the 
records in September 2004 with no response received.  Again, 
the RO requested records on January 2005 and received records 
from Houston VAMC from January 1996 to November 1996.  In 
April 2006, the Dallas VAMC provided a negative response for 
treatment records from January 1983 through June 2000.  The 
RO prepared a formal finding of unavailability and provided 
notification to the Veteran in May 2006.  As such, the Board 
finds that the RO has made reasonable efforts to obtain the 
records and, therefore, any further attempts would be futile.    
38 C.F.R. § 3.159(c)(2).  The Board notes that the Veteran 
was not provided a VA examination in connection with his 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  First, with 
respect to an acquired psychiatric disorder, the Board 
concludes that an examination is not needed as the Veteran's 
service treatment records are absent for any evidence of a 
psychiatric disorder and there is no indication that the 
Veteran's current psychiatric disorder is related to active 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Furthermore, an examination is not warranted for the 
Veteran's claim of entitlement to service connection for PTSD 
because there is no evidence of a diagnosis of PTSD.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.




LAW AND ANALYSIS

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  

The Veteran's service treatment records do not reveal any 
treatment, notation, or documentation of any psychiatric 
problems during active service.  Following service, the 
records appear to indicate that the Veteran was first treated 
for psychiatric problems in the 1990s.  The current medical 
evidence of record includes numerous diagnoses of depression, 
mood syndrome, anxiety disorder, depressive disorder, and 
personality disorder.  However, the medical evidence of 
record is completely absent for any notation, diagnosis, or 
complaint of PTSD.  Indeed, the January 2005 and March 2006 
PTSD screens were negative.  Furthermore, an August 2006 VA 
treatment record noted that there were no PTSD issues.  
Although the October 2003 VA treatment record explained that 
the Veteran was completely disabled due to his psychiatric 
condition, the accompanying VA treatment records are absent 
for any indication of PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that 
he suffers from PTSD.   Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).   While the Veteran is competent to state that he has 
a long history of depression and anxiety, the Veteran is not 
competent to provide a diagnosis of PTSD, which requires 
medical expertise.  

Without evidence of a current diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV, a preponderance 
of the evidence is against the Veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

In addition to PTSD, VA treatment records disclose the 
Veteran also has been diagnosed with major depressive 
disorder, mood syndrome, anxiety disorder, and personality 
disorder.  Although he has not specifically raised a claim 
for service connection for a psychiatric disorder other than 
PTSD, the Board must nonetheless consider this possible 
additional entitlement.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

Here, the service treatment records are completely absent for 
any notation, complaint or documentation of psychiatric 
problems.  In the April 1965 report of medical history, the 
Veteran checked no as to having experienced any depression or 
excessive worry.  Furthermore, the April 1965 separation 
examination report shows that the Veteran's psychiatric 
condition was clinically evaluated as normal.  The report is 
negative for any notation or complaint of psychiatric 
problems.  

After separation from service, the Veteran contends that he 
has been treated for psychiatric problems since the late 
1960s.  However, as noted above, the first objective evidence 
of psychiatric problems is noted in the 1990s, approximately 
20 years after separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition to the lack of evidence of a psyhiatric disorder 
during active service or for years after separation from 
service, there is no medical evidence relating the Veteran's 
current psychiatric disorder to active service.  In fact, the 
only evidence relating a current psychiatric disorder to 
active service is the Veteran's personal statements.  The 
Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, in this case, the Veteran is not 
providing statements related to a simple diagnosis or 
symptomatology, but is instead rendering an opinion as to the 
etiology of his psychiatric disorder.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

The Board acknowledges that the Veteran stated that he was 
depressed during active service and that he continued to be 
until the present.  See hearing transcript.  As noted above, 
a lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  However, 
that same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  Nevertheless, medical evidence is required to show 
a relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this instance, although 
the Veteran is competent to say that that he felt depressed 
during and subsequent to active service, a psychiatric 
disorder is not a condition under case law where observation 
has been found to be competent to establish a diagnosis and 
the determination as to the presence of the disorder is 
therefore medical in nature and not capable of lay 
observation.  Id. at 498 (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent).  Furthermore, 
as noted above, the Veteran indicated that he was not 
depressed during active service and the separation 
examination report shows that his psychiatric condition was 
clinically evaluated as normal.  See April 1965 report of 
medical history, April 1965 separation examination report.  
As such, the Veteran's statements as to the existence and 
continuity of his disorder since active service are entitled 
to no probative value.  

Finally, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.            38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, 
there is no evidence of psychosis or any psychiatric problems 
within one year of service to a compensable degree.  
Therefore, presumptive service connection is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the Board concludes that service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


